—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of the Family Court, Suffolk County (Freundlich, J.), dated March 15, 2001, which denied his motion to vacate an order of the same court, entered December 6, 1999, upon his failure to appear at the hearing, which, after fact-finding and dispositional hearings, terminated his parental rights and transferred guardianship and custody of the child to the Suffolk County Department of Social Services.
Ordered that the order is affirmed, without costs or disbursements.
The decision to relieve a party of an order entered upon his or her default is a matter left to the sound discretion of the court (see Matter of Latisha I., 238 AD2d 340). In seeking to vacate the order entered December 6, 1999, the appellant was obligated to show that there was a reasonable excuse for the default and a meritorious defense (see Matter of Latisha I., supra; Matter of Naajila J., 235 AD2d 540; Matter of Little Flower Children’s Servs. [Sean Courtney GJ v Vernon J., 213 AD2d 548). We agree with the Family Court that the appellant did not make the requisite showing (see Matter of Naajila J., supra). Krausman, J.P., McGinity, H. Miller and Adams, JJ., concur.